DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, the claim preamble recites that the claim is directed towards a system for manufacturing a product with an embedded ring; however, the claim then recites “the method comprising” rendering the  claim indefinite.  The claim is not interpreted as a method claim for the purposes of examination.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Wright et al. (PN 4023257).
With regards to claim 1, Wright teaches a system for manufacturing a product with an embedded ring (Fig. 1-2).  Wright teaches that the system comprises a rotational molding mold comprising at least two parts (Fig. 2, molds 25 and 26).  Wright teaches that at least one of the molds is configured to allow for a ring to be releasably coupled to the mold surface such that the ring is capable being embedded within a produced part (Fig. 2-4).  Regarding the limitations of the claim directed towards the structure of the ring, the ring of the claim is interpreted as part of the material worked upon by the device as it remains in the final produced product.  As such, the limitations of the particulars of the coupler teeth for securely locking an accessory after the part is produced is not interpreted as specifically requiring any particular structure of the device of claim 1, and as the device of Wright is capable of releasably securing a ring it is interpreted to read upon the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huse (PN 6193924) in view of Wright et al. (PN 4023257).
With regards to claim 1, Huse teaches a system for manufacturing a product with an embedded ring comprising a rotational molding mold (100) and a ring (34) comprising a plurality of coupler teeth (36) that extend perpendicularly from a top surface of a body of the ring and parallel to an axis of the ring such as the y-axis or horizontal axis of Figure 5 (Fig. 5).  Huse teaches that the ring is releasably coupled to the mold prior to rotational molding a product and is released from the mold in response to completing rotational molding such that the ring remains with the part upon removal for securely locking an additional part thereto (Fig. 1-5).  Huse does not explicitly teach that the mold comprises at least two parts.
In a similar field of endeavor, Wright teaches a rotational molding mold for forming fuel tanks (a similar product made in Huse) with an embedded part (Abstract, Fig. 2) in which it was known in the art at the time the invention was effectively filed to use two part molds for rotational molding of hollow parts such as a fuel tank (Fig. 2).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize a two part mold similar to Wright in the device of Huse as both relate to rotational molding of fuel tanks presenting a reasonable expectation of success, and doing so allows for removal of the part by separating the molds.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 14 of U.S. Patent No. 10647031 (Hereinafter PN ‘031) in view of Wright et al. (PN 4023257).
With regards to claim 1,  PN ‘031 teaches a system for manufacturing a product with an embedded ring comprising a rotational molding mold and a ring comprising a plurality of coupler teeth extending parallel to an axis of the ring and perpendicularly from a top surface of a body of the ring in which it is releasably coupled to the mold such that it remains in the product upon removal for securely locking an accessory thereto (claims 1, 9, and 14).  PN ‘031 does not explicitly teach that the rotational molding mold has at least two parts.
In a similar field of endeavor, Wright teaches a rotational molding mold for forming fuel tanks with an embedded part (Abstract, Fig. 2) in which it was known in the art at the time the invention was effectively filed to use two part molds for rotational molding of hollow parts such as a fuel tank (Fig. 2).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize a two part mold similar to Wright in the device of PN ‘031 as both relate to rotational molding of products presenting a reasonable expectation of success, and doing so allows for removal of the part by separating the molds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GALEN H HAUTH/Primary Examiner, Art Unit 1742